3fn tbe mlntteb           ~tates
                                       0 (!Court
                                          I INAof                    eberal (!Claims
                                          No. 17-IOOOT
                                       Filed: July 26, 2018                                FILED
************************************** *                                                  JUL 2 6 2018
                                                 *                                      U.S. COURT OF
JEFFREY T. MAEHR,                                *                                     FEDERAL CLAIMS
                                                 *            Rules of the United States Court of
       Plaintiff, prose,                         *               Federal Claims ("RCFC")
                                                 *               59(a) (Grounds For New Trial
v.                                               *               Or Reconsideration; Further
                                                 *               Action After Trial); 59(e)
                                                 *               (Motion To Alter Or Amend
THE UNITED STATES,                               *               Judgment).
                                                 *
       Defendant.                                *
                                                 *
****************************************
Jeffrey T. Maehr, Pagosa Springs, Colorado, Plaintiff, prose.

Sophia Siddiqui, United States Department of Justice, Tax Division, Washington, D.C., Counsel
for the Government.

 MEMORANDUM OPINION AND FINAL ORDER DENYING PLAINTIFF'S MOTION
                    FOR RECONSIDERATION

BRADEN, Senior Judge.

       I.      RELEVANT BACKGROUND. 1

        On July 24, 2017, Jeffrey Maehr ("Plaintiff') filed a Complaint and a Motion For Leave
To Proceed In Forma Pauperis in the United States Court of Federal Claims. The July 24, 2017
Complaint alleged that the Internal Revenue Service ("IRS") did not have authority to assess a
federal tax on wages, salary, or compensation for services, as income, because the Sixteenth
Amendment to the United States Constitution did not provide a constitutional basis for taxing
income as defined by the IRS. Compl. at 2; see also Compl. Ex. 1 at 6, 9. The July 24, 2017
Complaint also alleged that the IRS unlawfully assessed as "income and business profits"
Plaintiffs business assets, including customer order payments, payments to business vendors, and
business expense payments, i.e., "all that came into the business account for the years 2003-2006."
Compl. at 2; Compl. Ex. 1 at 2 (emphasis omitted). In the alternative, the July 24, 2017 Complaint

        1
         The relevant facts discussed herein were derived from: the July 24, 2017 Complaint
("Compl.") and attached Exhibits ("Compl. Exs. 1- 2"). See also Maehr v. United States, No. 17-
lOOOT, 2018 WL 2016319, at *l (Fed. Cl. Apr. 30, 20 18) (Memorandum Opinion And Order
Granting The Government's Motion To Dismiss).
alleged that the IRS had authority to tax wages, salary, and compensation for services under the
Sixteenth Amendment, but any taxes on business assets were "based on a fraudulent assessment
of untaxable assets," deprived Plaintiff of due process oflaw, or were a "complete taking." Comp!.
at 2; see also Comp!. Ex. 1 at 2, 9. In addition, the July 24, 2017 Complaint alleged that the IRS's
ability to tax income did not extend to "an unconstitutional direct tax on wages, salary[,] or
compensation for services of private Americans, and never did." Comp!. at 2; Comp!. Ex. 1 at 3.

         Finally, the July 24, 2017 Complaint alleged that, even if the IRS had authority to tax
"private wages," levies assessed by the IRS to satisfy unpaid taxes were fraudulent, because they
were made against "what has been 'assessed' as 'income[,]' but is NOT actual 'wages' or business
gain or profit, and included everything in respective accounts, including 'gross' assets and
business[] expenses, and protected assets." Comp!. at 2 (emphasis in original); see also Comp!.
Ex. 1 at 5. The levies and tax assessments were "a vindictive move against [Plaintiff] for daring
to raise a defence [sic] against unlawful taking, and for raising the original intent of Congress and
the Supreme Court." Comp!. Ex. 1 at 5.

        For relief, the July 24, 2017 Complaint requested that the court order the IRS "to respond
to the evidence as filed in the stated Supreme Court Petition" to "revers[e the] unlawful taking,"
provide "compensatory and punitive damages," in an unspecified amount, and "order a [f]ederal
[g]rand OJury investigation[] to review and remedy any similar activities involving others similarly
situated ... or [order such other] remedy as this court deems right and just." Comp!. at 2-3.

       On November 21, 2017, the Government filed a Motion To Dismiss the July 24, 2017
Complaint, pursuant to Rules of the United States Comi of Federal Claims ("RCFC") 12(b)(l) and
12(b)(6). On December 22, 2017, Plaintiff filed a Motion For Summons Of Grand Jury And
Response To The Government's November 21, 2017 Motion To Dismiss. On January 8, 2018,
the Govermnent filed a Reply to Plaintiffs December 22, 2017 Motion For Summons Of Grand
Jury And Response To The Government's November 21, 2017 Motion To Dismiss.

         On April 30, 2018, the court issued a Memorandum Opinion And Order Granting The
Government's Motion To Dismiss. Maehr v. United States, No. 17-lOOOT, 2018 WL 2016319
(Fed. Cl. Apr. 30, 2018). The April 30, 2018 Memorandum Opinion And Order also dismissed
the December 22, 2017 Motion For Sunnnons Of A Grand Jury, because the comi determined that
it did not have jurisdiction to adjudicate claims arising under the criminal code, including "requests
to empanel a grand jury." Maehr, 2018 WL 2016319, at *14.

        On June 6, 2018, Plaintiff filed a "Conected Filing of Motion to Consider Transfer of
Instant Case, and to Reconsider Summons of Grand Jury" ("Motion To Reconsider"). 2

       11.     STAND ARD OF REVIEW.

       The court may reconsider and alter or amend its judgment, if the movant demonstrates that:
(I) there has been an intervening change in controlling law; (2) previously unavailable evidence is
now available; or (3) the motion is necessary to prevent manifest injustice. See RCFC 59(a)(l);
       2
         The comi construes the June 6, 2018 Corrected Filing as a Motion For Reconsideration,
pursuant to RCFC 59(a).

                                                  2
see also Dairyland Power Co-op v. United States, 106 Fed. CL 102, 104 (Fed. Cl. 2012)
("Reconsideration is not to be construed as an opp01iunity to relitigate issues already decided.
Rather, the moving party must demonstrate either an intervening change in controlling law,
previously unavailable evidence, or a manifest error of law or mistake of fact."). A Motion For
Reconsideration requires "a showing of extraordinary circumstances." Caldwell v. United States,
391 F.3d 1226, 1235 (Fed. Cir. 2004) (citation omitted), cert. denied, 546 U.S. 826 (2005). It is
not intended to give an "unhappy litigant an additional chance to sway" the court.
See Matthews v. United States, 73 Fed. CL 524, 526 (Fed. CL 2006). Nor may a pmiy prevail by
raising an issue for the first time on reconsideration, when it was ripe for adjudication at the time
the complaint was filed. Id.

        III.     DISCUSSION.

                A.      Plaintiff's Argument.

        Plaintiff m·gues that this case should be transferred to "a comi of competent jurisdiction for
lawful due process." Motion For Reconsideration at 2 (citing Travelers Indem. Co. v. United
States, 72 Fed. CL 56, 59 (Fed. Cl. 2006) ("Should the comi find that it lacks subject matter
jurisdiction to decide a case on its merits, it is required either to dismiss the action as a matter of
law ... or to transfer it to another federal court that would have jurisdiction.")). Plaintiff contends
that "the [United States] Supreme Comi, under original jurisdiction, should be the court to properly
adjudicate these issues." Motion For Reconsideration at 2.

          Plaintiff also argues that this comi has "jurisdiction to initiate summons of a grand jury"
under "the authority and jurisdictional elements of a Judge's [sic] responsibility in criminal
actions." Motion For Reconsideration at 2. Plaintiff insists that "there is no prohibition on this
court, or lack of jurisdiction by this court" to summon a grand jury. Motion For Reconsideration
at 3---4 (emphasis omitted). Finally, PlaintiffaJ'gues that "to continue to suppress evidence and due
process is treason." Motion For Reconsideration at 4.

                B.      The Court's Resolution.

        Plaintiff has failed to establish that he is entitled to reconsideration of the court's April 30,
2018 Memorandum Opinion And Order Granting The Government's Motion To Dismiss. See
Motion For Reconsideration at 1-5 (containing no argument that there is new evidence available,
that there has been an intervening change in controlling law, or that reconsideration is necessary
to prevent manifest injustice). Plaintiff cites Travelers Indemnity Co. v. United States, 72 Fed. CL
56, 59 (Fed. Cl. 2006), as supp01i for his argument that the court should reconsider its dismissal
and transfer the case to the United States Supreme Comi. Motion For Reconsideration at 2. The
court in Travelers Indemnity Co., however, determined that "should [a] comi find that it lacks
subject matter jurisdiction to decide a case on its merits, it is required either to dismiss the action
as a matter of law ... or to transfer it to another federal court that would have jurisdiction."
Travelers Indem. Co., 72 Fed. Cl. at 59 (emphasis added). In this case, the court dismissed the
July 24, 2017 Complaint as it did not have jurisdiction to adjudicate the claims alleged therein.




                                                   3
See Maehr, 2018 WL 2016319, at *12. That dismissal is entirely consistent with Travelers
Indemnity Co. See Travelers Jndem. Co., 72 Fed. CL at 59 (determining that the court may
"dismiss the action as a matter of law," if it determines that it does not have the requisite
jurisdiction to adjudicate the claim on its merits).

        Plaintiff has also failed to establish that there has been an intervening change in controlling
law regarding his due process claim. In granting the Government's November 21, 2017 Motion
To Dismiss, the court relied on the holding of the United States Court of Appeals for the Federal
Circuit that "the Due Process clauses of both the Fifth and Fourteenth Amendments do not mandate
the payment of money and thus do not provide a cause of action under the Tucker Act." Smith v.
United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013); see also Mae hr, 2018 WL 2016319, at* 12.
Smith was controlling law, when the court issued the April 30, 2018 Memorandum Opinion And
Order, and remains controlling law today.

        Likewise, Plaintiff has failed to establish that there has been an intervening change in
controlling law regarding his criminal claims. A grand jury is "an accusatory body that sits to
assess whether there is adequate basis for bringing a criminal charge." United States v. Williams,
504 U.S. 36, 37 (1992) (emphasis added). As the court explained in the April 30, 2018
Memorandum Opinion And Order, the United States Court of Federal Claims does not have
jurisdiction to adjudicate claims that concern the criminal code. Maehr, 2018 WL 2016319, at* 12
(citing Joshua v. United States, 17 F.3d 378, 379-80 (Fed. Cir. 1994) (affirming a trial court's
dismissal of claims arising under the federal criminal code)); see also Hufford v. United States, 85
Fed. Cl. 607, 608 (Fed. CL 2009) ("[I]t appears that [Plaintiff! alleges claims of obstruction of
justice and conspiracy. As these claims are based on criminal statutes, these too must be
dismissed."). Plaintiff has shown no intervening change in controlling law that would allow this
co mi to asse1i jurisdiction over criminal matters or a grand jury to be empaneled. See Motion For
Reconsideration at 1-5 (alleging no intervening change in controlling law).

       IV.     CONCLUSION.

        For these reasons, the co mi has determined that Plaintiff has not established that he is
entitled to reconsideration of the April 30, 2018 Memorandum Opinion And Order. Accordingly,
the June 6, 2018 Motion For Reconsideration is denied.

       IT IS SO ORDERED.



                                                               Senior Judge




                                                  4